Exhibit 10.01

 

THIS MINERAL PROPERTY ACQUISITION AGREEMENT is entered into as of the 23rd day
of December, 2010

BETWEEN:                Bio-Carbon Systems International Inc., a Nevada
corporation (the "Purchaser"), having for purposes of notice under this
Agreement an address at 72 Birch Street East, Chapleau, ON POM 1K0

 

AND:                          2214098 Ontario Ltd., of #708, 99 Bronte Rd.,
Oakville, ON, L6L 3B7 (the “Vendor")

 

WHEREAS:

A.        The Vendor is the beneficial and registered owner of the mineral
interests described and illustrated in Schedule "A" attached hereto (the
"Property"), located in the Northwest Territories;

B.        The Vendor has agreed to sell to the Purchaser and the Purchaser has
agreed to purchase the Property in accordance with the terms and conditions
hereinafter set forth; and

C.        The Purchaser confirms that it intends to change its name to Joshua
Gold Resources Inc., or a similar name, and the Vendor acknowledges such
intention.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the sum of CDN
$100,000 (one hundred thousand dollars) and 1,000,000 (one million) shares of
the Purchaser (the “Shares”), payable as set forth in Section 2.2, and for other
good and valuable consideration, the sufficiency whereof the Vendor hereby
acknowledges, and subject to the further conditions set forth in Section 2.2 and
elsewhere of this Agreement, THE PARTIES HERETO AGREE AS FOLLOWS:

1.      Representations and Warranties of the Vendor

 

1.1  The Vendor hereby represents and warrants to the Purchaser as follows:

                        (a)        it is, and at the time of transfer to the
Purchaser will be, the sole beneficial owner(s) of a 100% undivided interest in
and to the Property free and clear of all liens, charges and claims of others,
and no taxes or rentals are or will be due in respect of any thereof;

                         (b)       there is no adverse claim or challenge to the
ownership of or title to the Property nor to the knowledge of the Vendor is
there any basis therefor, and there are no outstanding agreements or options to
acquire or purchase the Vendor’s interest in the Property or any portion
thereof, save for the provisions of Royalties as outlined herein;

                        (c)        the mineral claims comprising the Property
have been properly staked and recorded and are in good standing in the mining
division in which they were recorded; and

                        (d)       neither the Vendor nor, to the best of their
knowledge, any predecessor in interest or title of the Vendor to the Property
has done anything whereby the Property may be subject to any lien, adverse
claim, option to purchase or acquire or other encumbrance.

 

--------------------------------------------------------------------------------

 

 

 

1.2       The representations and warranties contained in subsection 1.1 are
provided for the exclusive benefit of the Purchaser, and a breach of any one or
more thereof may be waived by the Purchaser, in whole or in part, at any time
without prejudice to its rights in respect of any other breach of the same or
any other representation or warranty; and the representations and warranties
contained in that subsection shall survive the execution hereof.

2.      Acquisition of The Property

 

2.1       The Vendor, subject to the terms hereof, hereby agrees to sell and
transfer to the Purchaser a 100% undivided interest in and to the Property free
from all liens, mortgages, charges, pledges, encumbrances or other burdens with
all rights now or thereafter attached thereto, subject to the Royalties as
outlined herein.  If the Purchaser should notify the Vendor in writing of any
claims or burdens against the Property then, after ascertaining the validity
thereof, the Vendor shall, within a reasonable period of time after notification
thereof by the Purchaser, attend to the discharge of such claims at his or their
own expense, or will indemnify the Purchaser against the same and will provide
such security as may reasonably be requested by the Purchaser to secure such
indemnity.

2.2       The Purchaser agrees to purchase the Property and pay the sum of CDN
$100,000 (one hundred thousand dollars) and 1,000,000 (one million) shares of
the Purchaser, to be paid by the Purchaser to the Vendor as follows:

·         CDN $25,000 on or before April 30, 2011;

·         a total of CDN $40,000 payable in increments of CDN $10,000 on or
before each of September 30, 2011, 2012, 2013, 2014;

·         a further payment of CDN $35,000 on or before September 30, 2015; and

·         delivery of the Shares on or before March 30, 2011, registered to the
Vendor.

 

3.      Registration and Transfer of Property

 

3.1              Concurrently with the execution of this Agreement, the Vendor
shall deliver to the Purchaser such transfer documents (hereinafter referred to
as the "Property Transfer Documents") as the Purchaser or its counsel may
reasonably deem necessary to assign, transfer and assure to the Purchaser, good,
safe, holding and marketable title to 100% of the Property.

 

4.        Royalty

 

4.1       Upon the Commencement of Commercial Production (as defined in Schedule
“B”), the Purchaser shall pay to John Rapski a royalty (the “Rapski Royalty”),
being equal to 2% of net smelter returns on minerals mined from the Property on
the terms and conditions as set out in this paragraph and in Schedule "B"
hereto.  The Purchaser may purchase one-half of the full Rapski Royalty at any
time from John Rapski for CDN $1,000,000.  In addition, upon the Commencement of
Commercial Production, the Purchaser shall pay to the Vendor a royalty (the
“Vendor Royalty”) being equal to 1% of net smelter returns on minerals from the
Property on the terms and conditions as set out in this paragraph and in
Schedule "B" hereto. The Purchaser may purchase one-half of the Vendor Royalty
at any time from the Vendor for CDN $1,000,000.

2

 

--------------------------------------------------------------------------------

 

 

 

4.2       No Royalty on Test Materials: Purchaser shall have the right to mine
and market amounts of minerals substances reasonably necessary for sampling,
assaying, metallurgical testing and evaluating the mineral potential of the
Property without incurring any obligation to make production Royalty payments.

 

5.      Transfers

 

5.1              The Purchaser may at any time sell, transfer or otherwise
dispose of all or any portion of its interest in and to the Property and under
and in respect of this Agreement provided that any purchaser, grantee or
transferee of any such interest shall have first delivered to the Vendor a copy
of the instrument of transfer containing a covenant by such transferee to
perform the obligations of the Purchaser to be performed under this Agreement,
including the payment of the Royalty, in proportion to the interest in the
Property acquired by the transferee.

 

6.      Notice

 

6.1       Each notice, demand or other communication required or permitted to be
given under this Agreement shall be in writing and shall be delivered or faxed
to such party at the address for such party specified above.  The date of
receipt of such notice, demand or other communication shall be the date of
delivery thereof if delivered or, if given by telecopier, shall be deemed
conclusively to be the next business day.  Either party may at any time and from
time to time notify the other party in writing of a change of address and the
new address to which notice shall be given to it thereafter until further
change.

 

7.      General

 

7.1       This Agreement shall supersede and replace any other agreement or
arrangement, whether oral or written, heretofore existing between the parties in
respect of the subject matter of this Agreement.

 

7.2       The parties have not created a partnership and nothing contained in
this Agreement shall in any manner whatsoever constitute any party the partner,
agent or legal representative of any other party, nor create any fiduciary
relationship between them for any purpose whatsoever. No party shall have any
authority to act for, or to assume any obligations or responsibility on behalf
of, any other party except as may be, from time to time, agreed upon in writing
between the parties or as otherwise expressly provided.

 

7.3       No consent or waiver expressed or implied by either party in respect
of any breach or default by the other in the performance by such other of its
obligations hereunder shall be deemed or construed to be a consent to or a
waiver of any other breach or default.

 

7.4       The parties shall promptly execute or cause to be executed all
documents, deeds, conveyances and other instruments of further assurance which
may be reasonably necessary or advisable to give effect to the foregoing. 
Without limiting the foregoing, the Vendor acknowledges that the Purchaser
intends to change its name to Joshua Gold Resources Inc., or another similar
name, and confirms that it will execute any consent (as a shareholder, vendor,
royalty-holder or otherwise) or other instrument or agreement required to give
effect to, or as a result of, such name change.

3

 

--------------------------------------------------------------------------------

 

 

 

7.5       This Agreement may be subject to the approval of the appropriate
regulatory authorities and the parties agree to use their respective best
efforts to obtain such approval, as well as to execute such reasonable
amendments as may reasonably be required to obtain such approval.

 

7.6       This Agreement shall be construed in accordance with the laws in force
from time to time in the Province of Ontario.

 

7.7       This Agreement shall enure to the benefit of and be binding upon the
parties and their respective successors and permitted assigns.

 

[Signature page follows.]



4

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF the Vendor have hereunto set their hand, and an authorized
signatory of the Purchaser has hereunto signed this Agreement, as of the day and
year first above written.

 

Signed:

2214098 Ontario Ltd.                                                Bio-Carbon
Systems International Inc.

 

Signed_____________________                              
Signed                                                       

Name: Sabine Frisch                                                   Name:
Benjamin Ward

 

ASO: 2214098 Ontario Ltd.

5

 

--------------------------------------------------------------------------------

 

 

SCHEDULE "A"

THE PROPERTY

THIS IS SCHEDULE "A" to the Mineral Property Acquisition Agreement made as of
the _____ day of December, 2010.

Lease Number

Registered owner (s)

Lease District

3446

John Rapski

215 NWT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Claim # F11640

Claim Name: BR2

6

 

--------------------------------------------------------------------------------

 

 

SCHEDULE "B"

THIS IS SCHEDULE "B" to the Mineral Property Acquisition Agreement dated as of
the ____ day of December, 2010.

NET SMELTER RETURNS ROYALTY

1. For the purposes of this Agreement the following words and phrases shall have
the following meanings, namely:

(a)        "Commencement of Commercial Production" means:

(i)         if a mill is located on the Property, the last day of a period of 40
consecutive days in which, for not less than 30 days, the mill processed ore
from the Property at 60% of its rated concentrating capacity; or

(ii)        if a mill is not located on the Property, the last day of a period
of 30 consecutive days during which ore has been shipped from the Property on a
reasonably regular basis for the purpose of earning revenues,

 

but any period of time during which ore or concentrate is shipped from the
Property for testing purposes, or during which milling operations are undertaken
as initial tune-up, shall not be taken into account in determining the date of
Commencement of Commercial Production;

(b)        "Net Smelter Returns" shall mean the gross proceeds received by the
Purchaser in any year from the sale of Product from the mining operation on the
Property, less:

(i)         the cost of transportation of such Product to a smelter or other
place of treatment, and

(ii)        smelter and treatment charges;

(c)        "Ore" shall mean any material containing a mineral or minerals of
commercial economic value mined from the Property; and

(d)       "Product" shall mean Ore mined from the Property and any concentrates
or other materials or products derived therefrom, but if any such Ore,
concentrates or other materials or products are further treated as part of the
mining operation in respect of the Property, such Ore, concentrates or other
materials or products shall not be considered to be "Product" until after they
have been so treated.

 

2.  For the purposes of calculating the amount of Royalty payable to the Vendor
hereunder, if, after the Commencement of Commercial Production, the Purchaser
sells any Product to one of its subsidiaries or affiliates, and if the sale
price of such Product is not negotiated on an arm's-length basis, the Purchaser
shall for the purposes of calculating NetSmelter Returns only and
notwithstanding the actual amount of such sale price, add to the proceeds from
the sale of such Product an amount which would be sufficient to make such sale
price represent a reasonable net sale price for such Product as if negotiated at
arm's length.

7

 

--------------------------------------------------------------------------------

 

 

3.  The Purchaser shall by notice inform the Vendor of the quantum of such
reasonable net sale price and, if the Vendor does not object thereto, within 60
days after receipt of such notice, said quantum shall be final and binding for
the purposes of this Agreement.

4.  The Purchaser may remove reasonable quantities of Ore and rock from the
Property for the purpose of bulk sampling and of testing, and there shall be no
Royalty payable to the Vendor with respect thereto unless revenues are derived
therefrom.

 

5.  The Purchaser shall have the right to commingle with Ores from the Property,
ore produced from other properties, provided that prior to such commingling, the
Purchaser shall adopt and employ reasonable practices and procedures for
weighing, determining moisture content, sampling and assaying, as well as
utilize reasonable accurate recovery factors in order to determine the amounts
of products derived from, or attributable to Ore mined and produced from the
Property. The Purchaser shall maintain accurate records of the results of such
sampling, weighing and analysis as pertaining to ore mined and produced from the
Property.

 

6.  Installments of the Royalty payable shall be paid by the Purchaser to the
Vendor promptly following the receipt by the Purchaser of the payment from the
smelter, refinery or other place of treatment of the proceeds of sale of the
minerals, Ore, concentrates or other product from the Property.

 

7.  Within 120 days after the end of each fiscal year, commencing with the year
in which Commencement of Commercial Production occurs, the accounts of the
Purchaser relating to operations on the Property and the statement of
operations, which shall include the statement of calculation of Royalty for the
year last completed, shall be audited by the auditors of the Purchaser at its
expense. The Vendor shall have 45 days after receipt of such statements to
question the accuracy thereof in writing and, failing such objection, the
statements shall be deemed to be correct and unimpeachable thereafter.

 

8.  If such audited financial statements disclose any overpayment of Royalty by
the Purchaser during the fiscal year, the amount of the overpayment shall be
deducted from future installments of Royalty payable.

 

9.  If such audited financial statements disclose any underpayment of Royalty by
the Purchaser during the year, the amount thereof shall be paid to the Vendor
forthwith after determination thereof.

 

10.  The Purchaser agrees to maintain for each mining operation on the Property,
up-to-date and complete records relating to the production and sale of minerals,
Ore, bullion and other product from the Property, including accounts, records,
statements and returns relating to treatment and smelting arrangements of such
product, and the Vendor or its agents shall have the right at reasonable times
and intervals, including for a period of 12 months following the expiration or
termination of this Agreement, to inspect such records, statements and returns
and make copies thereof at its own expense for the purpose of verifying the
amount of Royalty payments to be made by the Purchaser to the Vendor pursuant
hereto.  The Vendor shall have the right to have such accounts audited by
independent auditors at its own expense once each fiscal year.

 

8

 

--------------------------------------------------------------------------------

 